Citation Nr: 9911227	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of frostbite of the hands and feet, prior to 
January 12, 1998.

2.  Entitlement to an increased evaluation for the residuals 
of frostbite of the right foot, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased evaluation for the residuals 
of frostbite of the left foot, currently evaluated as 
30 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of frostbite of the right hand, currently evaluated as 
30 percent disabling.

5.  Entitlement to an increased evaluation for the residuals 
of frostbite of the left hand, currently evaluated as 
30 percent disabling.

6.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

8.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity with carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity with carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Katrina D. Packard, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, N. B., R. H., J. R., and J. H. 


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to 
March 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1995 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO granted an increased evaluation of 20 percent 
for the residuals of frostbite of hands and feet.

The Board notes that this case has been returned following 
its remand to the RO dated in May 1998.  The issue at that 
time was styled as entitlement to an increased evaluation for 
the residuals of frostbite of the hands and feet.  The Board 
sought additional medical evidence and consideration of the 
veteran's claim pursuant to the amended criteria for 
evaluation of residuals of cold injury.  See 62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. § 4.104) (effective Jan. 
12, 1998).  

The amended criteria permit separate evaluations for each 
part affected by cold exposure and require combination of any 
separate evaluations in accordance with §§ 4.25 and 4.26.  
See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 2 (1998).  
The amended criteria also require that complications of cold 
injury be separately evaluated under other diagnostic codes.  
Id., at Note 1.  In a January 1999 rating determination, the 
RO granted separate evaluations for each foot and hand for 
both the residuals of cold injury as well as peripheral 
neuropathy.  In light of the foregoing, the issues on appeal 
have been restyled as is reflected on the first page of this 
decision.  

In this regard, the Board further notes that service 
connection for peripheral neuropathy of the hands and feet 
was granted as secondary to the service-connected residuals 
of frostbite in the January 1999 rating decision.  The United 
States Court of Appeals for the Federal Circuit held in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), that for 
purposes of initiating appellate review, a notice of 
disagreement applies only to the element of a claim currently 
being decided, such as service connectedness, and necessarily 
cannot apply to the down stream element of the level of 
compensation.  

Under the specific circumstances of the present case, the 
Board finds that the rating for peripheral neuropathy is 
encompassed in the proper rating for all residuals of 
frostbite.  This is also supported by the recent changes to 
the schedule of ratings, which describes peripheral 
neuropathy as a complication of the cold injury.  For these 
reasons, the Board finds that the separate evaluations for 
peripheral neuropathy are part of the appeal regarding the 
veteran's residuals of frostbite.  Accordingly, the Board 
finds that the holding in Grantham does not apply and a 
separate notice of disagreement is not warranted under the 
specific circumstances of this case. 

On review of the veteran's claims folder, the Board notes 
that the September 1998 VA neurological examination did not 
make findings that correlate with the criteria in the VA 
schedule for ratings for neurological disorders.  See Massey 
v. Brown, 7 Vet. App. 204 (1994) (requiring the Board to 
discuss the specific factors relating to the rating 
criteria).  Additionally, the supplemental statement of the 
case did not provide the diagnostic criteria referable to 
peripheral neuropathy.  The issue of increased evaluations 
for the veteran's peripheral neuropathy will be addressed in 
the remand section of this decision.  


FINDINGS OF FACT

1.  All necessary evidence for an equitable decision in the 
current appeal has been obtained by the RO.

2.  Prior to January 12, 1998, the residuals of frostbite of 
the hands and feet were manifested by persistent moderate 
swelling, tenderness, redness, etc., without loss of toes or 
parts and persistent severe symptoms; vasomotor disturbances 
characterized by blanching, rubor and cyanosis were not 
frequent.  

3.  The residuals of cold exposure to each of the veteran's 
hands and feet currently consist of pain and numbness, and 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, and hyperhidrosis.

4.  The probative medical evidence does not show that the 
veteran's current residuals of frostbite are manifested by 
loss of toes or parts, and persistent severe symptoms.  

5.  The probative medical evidence does not show that 
Raynaud's syndrome is currently manifested by ulcerated 
areas, digital ulcers plus autoamputation of any digits, or 
frequent vasomotor disturbances characterized as blanching, 
rubor, and cyanosis. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the 
residuals of frostbite of the hands and feet, prior to 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §  4.104, Diagnostic Code 7122 (1997). 

2.  The criteria for a current evaluation in excess of 
30 percent for the residuals of frostbite of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

3.  The criteria for a current evaluation in excess of 
30 percent for the residuals of frostbite of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

4.  The criteria for a current evaluation in excess of 
30 percent for the residuals of frostbite of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

5.  The criteria for a current evaluation in excess of 
30 percent for the residuals of frostbite of the left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran submitted an undated newsletter titled The Chosin 
Few that contains information regarding cold-related injuries 
including letters from the VA Director of the Compensation 
and Pension Service. 

A December 1994 private neurological consultation report 
shows that the veteran's chief complaints were swelling, 
numbness, and pain involved with both hands which were 
aggravated by cold weather, but present at all times.  The 
veteran also reported burning pain and numbness in both feet 
which were present at all times and aggravated by cold 
weather.  

A December 1994 letter from the veteran's private physician 
shows that Doppler studies of both lower extremities revealed 
findings suggestive of Raynaud's syndrome.  The physician 
noted that Raynaud's syndrome is a condition seen in patients 
who have sensitivity to changes in temperature, specifically 
cold temperatures.  The physician opined that in light of the 
veteran's history, it was likely that the current symptoms 
were related to his history of frostbite sustained during the 
Korean War.  

In a September 1995 VA examination, the veteran reported that 
he suffered considerable frostbite of the hands and feet and 
reported current symptoms of pain and sensitivity to the 
cold.  On physical examination, the examiner could not feel 
either dorsalis pedis or tibialis pulses and found that the 
feet and lower legs were cool halfway up the calves.  The 
examiner also found contractures of the gastrocnemius soleus 
muscles related to frostbite and attendant lack of 
ambulation.  The examiner observed cool hands and found that 
the left radial and the right ulnar arteries were quite 
occluded.  X-rays of the feet and hands revealed no 
significant abnormalities.  

An April 1996 letter from the veteran's private physician 
indicates that the veteran had proven Raynaud's syndrome via 
Doppler studies, which was also consistent with the veteran's 
clinical symptoms of blanching, rubor, and cyanosis of the 
upper extremities when exposed to cold weather.  The 
physician also reported persistent pain of the feet.  

A September 1997 VA outpatient treatment report shows that 
the veteran was seen for several complaints including 
bilateral ankle swelling in the cardiology clinic.  The 
impression was no obvious cause for problems on clinical 
examination.  

The veteran reported in a February 1998 personal hearing 
before a Member of the Board sitting at the RO that during 
service he was exposed to temperatures between 25 and 30 
degrees below zero and was not provided adequate hand or foot 
gear.  He reported having residuals of frostbite since his 
discharge in 1952.  The veteran reported constant pain, 
numbness, and sensitivity to the cold with respect to his 
hands and feet.  He also described other symptoms including 
swelling, color changes, sweating, flaky skin, and nail 
problems with the hands and feet.  The veteran reported loss 
of sensation manifested by his inability to feel the needle 
used during his neurological examination.  The veteran also 
reported that he had arthritis and that his symptoms due to 
frostbite had become worse.

The record contains photographs of the veteran's hands and 
feet and two articles submitted at the personal hearing.  
Keyes Beech, Marines Didn't Break, They Fought, Saved 
Wounded, The Chosin Few 1, 4 (Nov.-Dec. 1997); Lance M. 
Bacon, The Chosen Few: Walking on Water, The Chosin Few 22-23 
(Nov.-Dec. 1997).  Excerpts from Taber's, Cyclopedic Medical 
Dictionary (17th ed.) indicate that hyperhidrosis is defined 
as "[s]weating greater than would be expected in the 
temperature of the environment" and arthralgia is defined as 
"[p]ain in a joint."

In an October 1998 VA examination, the veteran described that 
his hands and feet changed from a pale color to red and 
purple.  He also reported that his hands and feet were cold, 
especially during cold weather.  The veteran also reported 
abnormalities of the nails.  Physical examination of the 
veteran revealed slight onychomycosis of the great toenails, 
mild tinea pedis, peeling skin, and some calluses.  The 
examiner noted that the feet were remarkably cold, but pedal 
and femoral pulses were palpable.  With respect to the hands, 
the examiner noted calluses and peeling of the skin and a row 
of hyperkeratosis on the lateral aspect of both index 
fingers, which the veteran noted was the area where he had 
the most blisters due to frostbite.  

The diagnoses were residuals of frostbite, as described, and 
documentation of Raynaud's syndrome and peripheral 
neuropathy.  The examiner noted that the veteran also had 
arthritis of the ankles and joints of the feet and pain on 
motion of the wrists due to carpal tunnel syndrome and that 
it was his understanding that these disorders were considered 
related to frostbite in the recent criteria.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the "version most favorable to 
appellant" applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  As noted in the Board's May 1998 remand, the 
criteria in the schedule of ratings for the residuals of 
injury due to exposure to the cold were amended in 
December 1997.  See 62 Fed. Reg. 65,219 (1997) (codified at 
38 C.F.R. § 4.104 (1998)) (effective January 12, 1998).  The 
criteria for evaluation of Raynaud's syndrome were also 
revised.  Id.

Prior to implementation of amended criteria, the schedule of 
ratings provided a 50 percent evaluation for the residuals of 
bilateral frozen feet (immersion foot) manifested by loss of 
toes, or parts, and persistent severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).  Residuals of bilateral 
frozen feet manifested by persistent moderate swelling, 
tenderness, redness, etc. were evaluated as 30 percent 
disabling, and mild symptoms, chilblains, an evaluation of 
10 percent.  Id.

The amended criteria for the residuals of injury due to 
exposure to the cold provide the following ratings:

With pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts..............................30

With pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis) of affected 
parts.................20

With pain, numbness, cold sensitivity, or 
arthralgia....10

Note 1: Amputations of fingers or toes, 
and complications such as squamous cell 
carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be 
separately evaluated under other 
diagnostic codes. 

Note 2: Evaluate each affected part 
(hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in 
accordance with Secs.  4.25 and 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122 (1998). 

VA further revised the provisions governing the evaluation of 
the residuals of cold injury in July 1998.  See 63 Fed. Reg. 
37,778 (1998) (effective August 13, 1998).  The further 
revised criteria provide the following evaluations with 
respect to the following manifestations present in affected 
parts:

Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation,  hyperhidrosis,  X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)..................................................30

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)..........................
.................20

Arthralgia or other pain, numbness, or 
cold sensitivity.....................................................10

Note (1): Separately evaluate amputations 
of fingers or toes, and complications 
such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities 
that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation 
under diagnostic code 7122.

Note (2): Evaluate each affected part 
(e.g., hand, foot, ear, nose) separately 
and combine the ratings in accordance 
with Secs. 4.25 and 4.26.  

63 Fed. Reg. 37,778 (1998) (to be codified at 38 C.F.R. 
§ 4.104, Diagnostic Code 7122).

The criteria for Raynaud's disease extant prior to the 
revisions provided a 100 percent evaluation for severe form 
with marked circulatory changes such as to produce 100 total 
incapacity or to require house or bed confinement.  38 C.F.R. 
§ 4.104, Diagnostic Code 7117 (1997).  A 60 percent 
evaluation was warranted in cases of multiple painful, 
ulcerated areas, and a 40 percent evaluation in cases of 
frequent vasomotor disturbances characterized by blanching, 
rubor, and cyanosis.  Id.  Raynaud's disease manifested by 
occasional attacks of blanching or flushing warrants an 
evaluation of 20 percent.  Id.

The regulations also provided that the schedular evaluations 
in excess of 20 percent under Diagnostic Code 7117 applied to 
unilateral involvements.  With bilateral involvements, 
separately meeting the requirements for evaluation in excess 
of 20 percent, 10 percent will be added to the evaluation for 
the more severely affected extremity.  The 20 percent 
evaluations applied to unilateral or bilateral involvement of 
both upper and lower extremities.  Id.

The revised criteria for Raynaud's syndrome provide a 
100 percent evaluation when the disease is manifested by two 
or more digital ulcers plus autoamputation of one or more 
digits and history of characteristic attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7117 (1998).  A 60 percent 
evaluation is warranted in cases with two or more digital 
ulcers and history of characteristic attacks.  Id.  The 
regulation defines characteristic attacks as sequential color 
changes of the digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upsets.  Id.  
The provision further provides that the evaluations are for 
the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  Id.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for the residuals 
of frostbite of the feet and hands is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed.  The 
veteran has submitted pertinent private medical evidence and 
the October 1998 VA examination made findings that correlate 
with the revised criteria for cold-related injuries.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

As a preliminary matter, the Board notes that the version 
most favorable to veteran applies with respect to the recent 
revisions in the schedular criteria for Raynaud's syndrome 
and residuals of cold injuries.  Karnas, 1 Vet. App. at 313.  
In this regard the Board notes that the revised criteria for 
cold injuries are clearly more favorable to the veteran's 
claim in light of the fact that the revised criteria allow 
separate evaluations for each part affected as well as 
separate evaluations for complications and other disabilities 
associated with cold injury.  

The RO in its January 1999 rating decision granted separate 
evaluations for each foot and hand and assigned an effective 
date of January 12, 1998, in accordance with the effective 
date of the new regulation.  The Board is barred from 
applying the revised cardiovascular system rating schedule 
prior to January 12, 1998, in absence of a provision for 
retroactive applicability contained in the regulation.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  The final rule 
for the revisions to the schedule for rating disabilities for 
the cardiovascular system provides that the amendment is 
effective on January 12, 1998.  62 Fed. Reg. 65,207 (1997).  
Accordingly, the Board has separated the following analysis 
into two parts to reflect entitlement to an increased 
evaluation for the residuals of frostbite prior to and after 
the effective date of the amended criteria.  Prior to January 
12, 1998, a 20 percent rating had been assigned for residuals 
of frostbite of the hands and feet; thus, the veteran's 
appeal continues to include a claim for a rating in excess of 
20 percent prior to January 12, 1998.  

Entitlement to an increased evaluation for the residuals of 
frostbite of the hands and feet, prior to January 12, 1998

Initially, the Board notes that the medical evidence shows 
that the veteran's residuals of frostbite of the hands and 
feet include Raynaud's syndrome.  The veteran's private 
physician opined in his December 1994 letter that Raynaud's 
syndrome was attributable to the veteran's cold exposure.  In 
this regard, the Board finds that separate evaluations under 
the criteria for Raynaud's disease and for residuals of 
frozen feet is not permissible.  The regulations prohibit the 
evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14 (outlining the criteria with 
respect to avoidance of pyramiding).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clarified the 
circumstance under which separate manifestations may be given 
individual evaluations by stating that the "[t]he critical 
component is that none of the symptomatology ... is 
duplicative of or overlapping with the symptomatology of the 
other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board finds that the symptomatology attributable 
to Raynaud's syndrome overlap with the symptoms attributable 
to the veteran's residuals of frostbite.

The criteria extant prior to January 12, 1998 for frozen feet 
evaluate the residuals on the basis of swelling and 
tenderness for bilateral involvement at the 30 percent 
disability level.  The criteria for Raynaud's disease extant 
prior to January 12, 1998 evaluate the disability on the 
basis of blanching and flushing at the 20 percent disability 
level and blanching, rubor, and cyanosis at the 40 percent 
level (when frequent).  While the two sets of criteria are 
not duplicative, the Board finds that they overlap.  Hence, 
to evaluate the veteran's residuals of frostbite of the hands 
and feet pursuant to both the criteria for Raynaud's syndrome 
and for frozen feet would constitute pyramiding.  

In the case at hand, the Board finds that an evaluation 
greater than 30 percent is not warranted pursuant to the 
criteria for frozen feet or for Raynaud's disease prior to 
January 12, 1998, although the Board finds that a 30 percent 
rating is appropriate.  Under the criteria for Raynaud's 
disease an increased evaluation of 40 percent requires 
frequent vasomotor disturbances characterized by blanching, 
rubor, and cyanosis.  Although the veteran's physician 
described blanching, rubor, and cyanosis of the upper 
extremities in his April 1996 letter, he noted that the 
symptomatology occurred during cold weather.  Similarly, the 
veteran described color changes of his hands and feet 
changing from pale to red and purple in the October 1998 VA 
examination.  The Board finds that the evidence does not 
establish that the vasomotor disturbances are "frequent" as 
required by the regulation for a 40 percent evaluation, and 
that the veteran's disability picture more nearly 
approximates the criteria of occasional attacks of blanching 
of the lower disability rating.  38 C.F.R. § 4.7.

The Board also notes that separate evaluations for each hand 
and foot are not available pursuant to the criteria for 
Raynaud's disease extant prior to January 1998.  As noted 
above, the 20 percent evaluations are for application to 
unilateral or bilateral involvement of both upper and lower 
extremities.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note.

The Board otherwise finds that a 30 percent rating is 
warranted under Diagnostic Code 7122 that was in effect prior 
to January 12, 1998.  That is, the medical evidence is in 
equipoise as to whether the bilateral residuals of frostbite 
showed persistent moderate swelling, tenderness, redness, 
etc. prior to January 12, 1998.  The Board notes that the 
evidence in favor of the finding for a 30 percent rating 
includes a private medical report in December 1994 that 
indicated that the veteran's chief complaints included the 
pertinent manifestations and that the veteran stated that 
they were present at all times.  Similarly, in an April 1996 
private medical statement, the symptoms were described as 
persistent.  While the VA examination in 1995 was not as 
supportive of a higher rating, the Board finds that 
reasonable doubt is to be resolved in the veteran's favor, 
and a 30 percent rating prior to January 12, 1998, under 
Diagnostic Code 7122 is in order.  

The next higher evaluation of 50 percent for bilateral 
residuals of frozen feet requires loss of toes or parts and 
persistent severe symptoms.  The probative medical evidence 
does not show that the veteran's residuals of frostbite of 
the hands and feet are manifested by the loss of any digits 
or parts.  For these reasons and bases, an increased 
evaluation of 30 percent and no more is warranted pursuant to 
the criteria extant prior to January 12, 1998.  

Entitlement to current increased evaluations for the 
residuals of frostbite of the hands and feet

Initially, the Board notes that since its remand dated in 
May 1998, VA further revised the criteria for cold injuries, 
effective August 13, 1998, as set forth above.  See 63 Fed. 
Reg. 37,778 (1998).  In Bernard v. Brown, the Court held that 
when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard, 4 Vet. App. 384, 394 
(1993).  

On closer inspection of the January 1999 statement of the 
case, it is evident that the RO reprinted the latest version 
of the cold injury criteria, that is, the criteria which 
became effective on August 13, 1998, rather than the criteria 
that became effective on January 12, 1998.  The Board finds 
that the veteran is not prejudiced by its consideration of 
the subsequent revisions to the criteria for cold injuries in 
light of the fact that the subsequent revisions were 
reprinted in the January 1999 statement of the case.  

In the case at hand, the Board notes that the veteran is 
currently receiving the maximum schedular evaluation of 
30 percent for each hand and foot under the revised criteria 
for cold injuries.  In light of the four separate 30 percent 
evaluations under the criteria for residuals of cold injury, 
the Board notes that a higher evaluation is only available 
under the criteria for Raynaud's syndrome if the veteran 
meets the schedular criteria for a 100 percent evaluation.  
The revised criteria for Raynaud's syndrome provide that the 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved.  38 C.F.R. § 4.104, 
Diagnostic Code 7117, Note (1998).  The Board notes that the 
final value for the combined degree of disability with 
respect to the four separate 30 percent evaluations is 
80 percent.  See 38 C.F.R. § 4.25 (providing a combined value 
of 76 percent) and § 4.26 (providing a bilateral factor of 
7.6 percent).  

The probative medical evidence of record does not show that 
the criteria for a 100 percent evaluation for Raynaud's 
syndrome has been met.  Although the probative medical 
evidence shows that the veteran has characteristic attacks 
manifested by color changes of the digits with pain and 
parethesias, precipitated by the cold, the medical evidence 
does not show that the veteran has digital ulcers plus 
autoamputations.  Thus, the evidence does not show that a 
100 percent evaluation is warranted pursuant to the criteria 
for Raynaud's syndrome. 

With respect to pyramiding of ratings under the criteria for 
both Raynaud's syndrome and residuals of cold exposure, the 
Board notes that the revisions in the schedule of ratings 
provide specific rules for separate evaluations.  See 
38 C.F.R. § 4.14.  The criteria effective in August 1998, 
provide that Raynaud's syndrome diagnosed as a residual of 
cold exposure should be separately evaluated, unless the 
disability is used to support an evaluation under the cold 
injury criteria.  See 63 Fed. Reg. at 37,779.  Thus, the 
veteran can receive a higher evaluation for the residuals of 
frostbite of the hands and feet if the symptomatology 
associated with Raynaud's disease is not used to support the 
evaluations under the cold injury criteria.  

The probative medical evidence shows that the symptomatology 
associated with the veteran's Raynaud's syndrome includes 
blanching, rubor, and cyanosis.  The symptomatology 
supporting the veteran's 30 percent evaluations pursuant to 
the criteria for residuals of cold injuries includes pain and 
numbness, and tissue loss, nail abnormalities, color changes, 
locally impaired sensation, and hyperhidrosis.  Here, color 
changes of the veteran's hands and feet are used to support 
the evaluations under the cold injury criteria.  Hence, 
separate evaluations for Raynaud's syndrome and cold injury 
residuals are not warranted.  

The Board also notes that this provision regarding the 
availability of a separate evaluation for Raynaud's syndrome 
was not present in the December 1997 revised criteria.  In 
light of the Board's analysis, separate evaluations would not 
be available in light of the prohibition against pyramiding 
in section 4.14, because the symptomatology between the 
veteran's Raynaud's syndrome and frostbite residuals overlap.  

Following a review of the record and for the foregoing 
reasons and bases, the Board finds that a schedular 
evaluation in excess of 30 percent for each hand and foot is 
not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122; 63 
Fed. Reg. 37,778 (1998).

Other Matters

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).  The Board finds that the evidence is not 
so evenly balanced as to require the application of the 
benefit of the doubt in the veteran's favor.

In reaching this decision, the Board has considered the 
application of the schedular criteria in terms of the current 
clinical manifestations of the residuals of frostbite in the 
context of the complete history of the disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 591-93 
(1991).


ORDER

Entitlement to an increased evaluation, prior to January 12, 
1998, for the residuals of frostbite of the hands and feet of 
30 percent is granted, subject to the regulations governing 
the payment of monetary benefits.  

Entitlement to current increased evaluations for the 
residuals of frostbite of each foot and hand in excess of 
30 percent is denied.  


REMAND

On review of the claims file, the Board finds that the 
medical evidence accompanying the veteran's claims is 
inadequate to render a decision with respect to the 
disability evaluations for peripheral neuropathy.  The Board 
also notes that in cases where the medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be afforded.  38 C.F.R. § 3.326 (1998).  
Where the record is inadequate to render a fully informed 
decision, a remand to the RO is required to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The September 1998 VA neurological examination shows evidence 
of mixed sensory and motor peripheral polyneuropathy and 
evidence suggestive of right tunnel tarsal syndrome.  The 
Board finds that this report did not make findings that 
correlate to the criteria in the applicable diagnostic codes 
in the schedule for rating disabilities pertinent to the 
veteran's peripheral neuropathy of the hands and feet.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (requiring the Board 
to discuss the specific factors relating to the rating 
criteria).

The Board regrets further delay in the current appeal; 
however, in light of the foregoing and to ensure full 
compliance with VA's statutory duty to assist and due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The RO should request the veteran to 
identify any recent treatment he has 
received, VA or non-VA, pertinent to the 
neurological impairment of his feet and 
hands.  After obtaining any necessary 
authorization for release of medical 
information, the RO should request and 
associate with the claims file the 
complete treatment reports from all 
sources identified by the veteran whose 
records have not previously been 
secured.  

Regardless of the response from the 
veteran, the RO should obtain the 
outstanding VA treatment records.

2.  Following the above, the RO should 
schedule a VA examination by an 
appropriate specialist in neurology to 
evaluate the nature and the severity of 
the veteran's neurologic disorders of 
the hands and feet.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to performing the 
examination.  

Any further indicated studies should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  Based on 
the review of the claims folder, and the 
results of the examination, it is 
requested that the examiner offer 
opinions as to the following:

? Identify the specific major nerve(s) 
involved with respect to the 
polyneuropathy resulting from the 
frostbite injury with respect to each 
foot and hand.

? Describe the specific impairment of 
motor and sensory function of the 
specific nerve(s) involved and 
characterize as paralysis, neuritis, 
or neuralgia.  

? The examiner should note whether 
paralysis of any impaired nerve(s) is 
complete; and if incomplete, the 
examiner should characterize the 
level of incomplete paralysis as to 
each impaired nerve and describe all 
pertinent symptoms.

? The examiner should render an opinion 
as to whether bilateral tarsal tunnel 
syndrome, if found, is a residual of 
frostbite injury.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet App 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
increased evaluations for peripheral 
neuropathy of each hand and foot.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that includes all the pertinent 
diagnostic criteria; the applicable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals


 

